Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claim recites: “receiving an initial calibration coefficient value of a first pixel of a display panel and at least one second pixel except for the first pixel; comparing a characteristic of the first pixel and the second pixel based on the initial calibration coefficient value; modifying the initial calibration coefficient value based on the comparison result; and controlling the display panel based on the modified calibration coefficient value.” While some prior art (see below “Relevant Prior Art” section) teach comparing luminance of the first pixel and the second pixel based on the data signal value and modifying the data signal value based on the comparison result; and controlling the display panel based on the modified data signal value, such adjustments are not taught to be based on an initial calibration coefficient value. Such initial calibration coefficient value is clearly defined and the process of acquiring it has been described in detail in the specification as such the limitation has been given its appropriate weight based on which the prior art references, taken alone or in combination, fail to teach the limitations of the independent claims.
	Furthermore, the terminal disclaimer filed on 12/16/2021 overcomes double patenting issues with regards to the parent application 16/650,689.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following is a non-exhaustive list of the prior art references found to be most relevant to the instant invention:
Nagase et al., US 2007/0195110 A1, hereinafter “Nagase” teaches in figs. 9 and 11 comparing luminance of the first pixel and the second pixel based on the data signal value and modifying the data signal value based on the comparison result; and controlling the display panel based on the modified data signal value. However, the RGB values of Nagase are not initial calibration coefficient values. In a sense, Nagase teaches performing an initial calibration and not the proceeding step of recalibrating the coefficients.
Guo et al., US 2016/0035263 A1, similarly fails to teach modifying initial calibration coefficient values even though there is disclosure regarding comparing the luminance of adjacent pixels and adjusting them accordingly.
Ihata et al., US 2009/0051627 A1, teaches a similar technique to modify the luminance of individual sub-pixels (see fig. 17-18) based on a comparison of the adjacent sub-pixels. Ihata, however, also fails to teach obtaining initial calibration coefficient values and modifying them accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621